Jesus Maria Alvarez &
                                                                   Associates; Ana Lisa Garza, s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 8, 2014

                                      No. 04-14-00109-CV

                                  Sergio ALANIZ, SR., et al.,
                                          Appellants

                                                v.

         JESUS MARIA ALVAREZ & ASSOCIATES; Ana Lisa Garza, Intervenor,
                                Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable J. Manuel Banales, Judge Presiding

                                         ORDER
        Appellants seek to appeal the January 13, 2014 order denying their motion to recuse the
trial judge, the Honorable Frederico J. Hinojosa, retired Justice of the Thirteenth Court of
Appeals. It appears from the clerk’s record that the order is interlocutory because the underlying
proceeding out of which the order arises remains pending and no severance order appears in the
record. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001) (appellate courts only
have jurisdiction to review final judgments that dispose of all parties and causes of action and
certain interlocutory orders identified by statute). Rule 18a(j) of the Texas Rules of Civil
Procedure expressly states that an order denying a motion to recuse may only be reviewed on
appeal from the final judgment. TEX. R. CIV. P. 18a(j)(1)(A).

        It is therefore ORDERED that appellants show cause in writing within fifteen days of
the date of this order why this appeal should not be dismissed for lack of jurisdiction. The
briefing schedule is suspended pending our determination of whether we have jurisdiction over
this appeal.

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court